NO. 07-12-0031-CV

                               IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                      PANEL C

                                  FEBRUARY 10, 2012

                         ______________________________


                    JOEL AND KEM LANIER FARMS, APPELLANT

                                          V.

                     LOUIS DREYFUS CORPORATION D/B/A
                   ALLENBERG COTTON COMPANY, APPELLEE


                       _________________________________

            FROM THE 72ND DISTRICT COURT OF LUBBOCK COUNTY;

               NO. 2011-558,212; HONORABLE LES HATCH, JUDGE

                        _______________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


                                MEMORANDUM OPINION


      Pending before this Court is a motion to dismiss this appeal filed by Appellant,

Joel and Kem Lanier Farms, and agreed to by Appellee, Louis Dreyfus Corporation

d/b/a/ Allenberg Cotton Company. Appellant represents it no longer wishes to pursue

this appeal, and dismissal would not prevent any party from seeking relief to which it

would otherwise be entitled.
      The motion is granted and the appeal is dismissed.            See Tex. R. App. P.

42.1(a)(1). Having granted the motion at Appellant's request, no motion for rehearing

will be entertained and mandate will issue forthwith. There being no agreement in the

motion regarding costs, pursuant to Rule 42.1(d) of the Texas Rules of Appellate

Procedure, all costs are taxed against Appellant.




                                                Patrick A. Pirtle
                                                    Justice




                                            2